I am unable to concur in the conclusions reached by the majority.
The department, the joint board, and the trial court, after painstaking care, all arrived at the same conclusion, namely: that the appellant had failed to present convincing proof of aggravation having occurred after his claim was closed with an allowance of fifteen degrees for permanent partial disability.
No doubt, there is proof to the effect that the appellant's mental condition became worse after the claim was closed, but, as I read the record, there is no evidence of a convincing nature tending in any substantial way to establish any connection between that mental *Page 23 
condition and the physical injuries suffered in July, 1926.
Aggravation, as the term is used in the statute, means something developing as a consequence of the original injury. The mere fact that one suffered physical injuries in 1926 does not establish that a mental condition developing six years later was caused by those physical injuries.
The department was not called upon to show the cause of the mental condition, but, on the contrary, the burden of proof was on the appellant to establish that the physical injuries of 1926 were the cause of the mental condition of 1932.
My reading of the record leads to the conclusion that there was an entire lack of substantial or convincing evidence of such a relationship between the physical injuries and the later mental condition, and therefore, in my opinion, the judgment should be affirmed.
BEALS, C.J., and STEINERT, J., concur with TOLMAN, J. *Page 24